Order entered May 15, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00622-CV

     IN RE PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-06233

                                              ORDER
                               Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s request for emergency relief. We ORDER relator to bear the costs

of this original proceeding.


                                                        /s/   DOUGLAS S. LANG
                                                              JUSTICE